UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 7, 2013 (October 1, 2013) Learning Tree International, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 0-27248 95-3133814 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1831 Michael Faraday Drive, Reston, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (703)709-9119 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. In connection with the new fiscal year, the Board of Directors (the “Board”) of Learning Tree International, Inc. (the “Company”) approved increases to the annual base salaries of Dr.DavidC. Collins, the Company’s Chairman of the Board and Chief Executive Officer, and Max Shevitz, the Company’s President, from $350,000 and $310,000, respectively, to $450,000 and $375,000, respectively. The changes in Dr. Collins and Mr.Shevitz’ annual base salary will be reflected in amendments to their employment agreements, dated February 1, 2012 and January 26, 2012, respectively. The changes to the employment agreements will be effective October 1, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date: October 7, 2013 LEARNING TREE INTERNATIONAL, INC. By: /s/ Max Shevitz Max Shevitz President
